Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6/10/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,14,15 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Deepak (WO 2020123200a2).
	Claim 1, Deepak discloses 
receiving, at data processing hardware (Fig. 2 shows user device, 110, including a data processing hardware (page 34, lines 6-20)), from a user device (Fig. 2, label 110) executing a first stage hotword detector (Fig. 1, label 220), audio data (Fig. 2, label 211) characterizing a hotword detected by the first stage hotword detector in streaming audio (Fig. 2, label 11) captured by the user device (Fig. 2, label 11 is captured by label 110) (Page 6, lines 4-8, 20-21 discloses “110 may process the audio data, representing the audio 11, to determine whether speech is represented therein.” “220 and/or 222 determines that the audio data contains a representation of a wakeword.”), 
the first stage hotword detector (Fig. 2, label 220) configured to: 
generate a probability score indicating a presence of the hotword in audio features of the streaming audio captured by the user device (Page 7, line 5-10 discloses 220 determines that the audio 11 or streaming audio contains the wakeword. Page 24, lines 13-30 discloses “The wakeword-detection parameter may be a threshold at which the first stage speech processing component 220 determines that a candidate wakeword in captured audio data is sufficiently similar to a stored representation of the wakeword …” The similarity or comparison of a candidate wakeword in the captured audio data and stored representation of the wakeword is considered the probability. Page 15, lines 7-25 discloses a score corresponding to a likelihood that the wake word is present in the audio data 402.); and 
detect the hotword in the streaming audio when the probability score satisfies a hotword detection threshold of the first stage hotword detector (Page 24, lines 13-30 discloses comparison between the similarity or probability score to a threshold.); 
processing, by the data processing hardware (Fig. 2, label 110, page 34, lines 6-20), using a second stage hotword detector (Fig. 1, label 222), the audio data to determine whether the hotword is detected by the second stage hotword detector in the audio data (page 7 discloses “The second stage speech processing component 222 may process the audio data 211 to confirm presence of the wakeword after the first stage speech processing component 220 determines that the audio 11 contains the wakeword.”); 
when the hotword is not detected by the second stage hotword detector in the audio data (Page 7, lines 6-8 discloses “second state speech processing 222 may process the audio data 211 to confirm presence of the wakeword”.), identifying, by the data processing hardware (page 34, lines 6-20), a false acceptance instance at the first stage hotword detector indicating that the first stage hotword detector incorrectly detected the hotword in the streaming audio (page 23, line 28 – page 24, line 3 discloses “generalization of the first stage speech processing component 220 … results in … number of false-positive detections of the wakeword” and “second stage speech processing component 222 … filters … false-positive detections of the wakeword”. ); 
determining, by the data processing hardware, whether a false acceptance rate associated with the first stage hotword detector of the user device satisfies a false acceptance rate threshold (page 25, line 15-25 discloses “if the number of false-positive wakeword detections is high (eg. more than ten per minute), …”), the false acceptance rate based on a number of false acceptance instances identified at the first stage hotword detector within a false acceptance time period (Page 25, lines 15-25 discloses “more than ten per minute is an indicates of identifying false acceptance rate based on a number of false acceptance instances within a time period.); and 
when the false acceptance rate associated with the first stage hotword detector satisfies the false acceptance rate threshold (page 25, line 15-25 discloses “if the number of false-positive wakeword detections is high (eg. more than ten per minute), …”), adjusting, by the data processing hardware, the hotword detection threshold of the first stage hotword detector (Page 25, lines 15-25 discloses when the false-positive wakeword detections meets a threshold, the wakeword detection threshold is adjusted.).
Claim 2, Deepak discloses when the hotword is not detected by the second stage hotword detector in the audio data, suppressing, by the data processing hardware, a wake-up process on the user device for processing the hotword and/or one or more other terms following the hotword in the streaming audio (Page 8, lines 3-8 discloses “Once the wakeword is detected by both the first-stage wakeword detection component 220 and the second-stage wakeword detection component 222, the device 110 may wake and being transmitting audio data 211, representing the audio 11, to the server(s) 120.” Such indicates that both 220,222 must detect the wakeword in order for the device 110 to wake, which indicates when 222 does not detect the wakeword, the device 110 does not transmit audio 211, hence the device 110 does not process the hotword and/or other terms following the hotword, specifically, the audio 211 is not transmitted or processed.).  
Claim 14, these limitations are rejected on the same grounds as claim 1 above. In addition, Deepak discloses data processing hardware (Fig. 2 shows user device, 110, including a data processing hardware (page 34, lines 6-20)) of a user device (Fig. 2, label 110); and memory hardware in communication with the data processing hardware (Fig. 8, label 806 is connected to label 804), the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations (page 34, lines 22-26, Fig. 2) comprising the limitations as indicated in claim 1 above. 
Claim 15, these limitations are rejected on the same grounds as claim 2 above. In addition, Deepak discloses the operations with hardware (page 34, lines 22-26 and Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3,4,5,6,16,17,18,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deepak (WO 2020123200a2) in view of Fu et al (US Patent No.: 11205420).
Claim 3, Deepak discloses when the hotword is detected by the second stage hotword detector in the audio data (page 8, lines 3-8 discloses second stage hotword detector detecting hotword in the audio data.), but fails to disclose 
determining, by the data processing hardware, whether subsequent audio data characterizing a spoken query following the hotword in the streaming audio is received from the user device; and 
when no subsequent audio data characterizing the spoken query is received from the user device, identifying, by the data processing hardware, the false acceptance instance at the first stage hotword detector indicating that the first stage hotword detector incorrectly detected the hotword in the streaming audio.
Fu et al discloses 
determining, by the data processing hardware (Col. 21, lines 3-25), whether subsequent audio data characterizing a spoken query following the hotword in the streaming audio is received from the user device (Col. 15, line 65-Col. 16, line 30 discloses “determine that a wakeword is not represented in the audio data based on detection of one or more non-wakeword sounds unassociated with a command or request represented in the audio data.” An example is provided determining whether a subsequent word following a wakeword is a non-wakeword word associated with a command or query.); and 
when no subsequent audio data characterizing the spoken query is received from the user device, identifying, by the data processing hardware, the false acceptance instance at the first stage hotword detector indicating that the first stage hotword detector incorrectly detected the hotword in the streaming audio (Col. 15, line 65-Col. 16, line 30 discloses “determine that a wakeword is not represented in the audio data based on detection of one or more non-wakeword sounds unassociated with a command or request represented in the audio data. … This first part of the phrase “Alec’s a” however, resembles the sounds of the wakeword “Alexa”. Because of this resemblance, the CNN model 502 and/or RNN model 508 outputs a wakeword detection hypothesis 406 that is greater than a wakeword detection threshold 610 while processing the audio data 306 that corresponds to the representation of “Alec’s a”.”). It would be obvious to one skilled in the art to modify Deepak by incorporating detection of false positive wakeword detection as disclosed by Fu et al so to improve the quality of detecting a false wakeword, hence improving the systems ability to perform tasks when the user commands.
Claim 4, Fu et al discloses when subsequent audio characterizing the spoken query is received from the user device, processing, by the data processing hardware, the spoken query. (Col. 15, lines 44-65 discloses “however, a later-detected non-wakeword sound associated with a command or query may be determined to be represented in the audio data 306, the wakeword detection hypothesis 406 may increase past threshold 610, and the device 110 accordingly may send corresponding data to the system 120.”) 
Claim 5,18, Deepak discloses wherein the user device is configured to initiate a wake-up process to process the hotword and/or one or more other terms following the hotword in the streaming audio when the first stage hotword detector detects the hotword in the streaming audio. (Page 8, lines 3-8 discloses “Once the wakeword is detected by both …. the device 110 may wake and being transmitting audio data 211 …”.)
Claim 6,19, Deepak discloses wherein adjusting the hotword detection threshold of the first stage hotword detector comprises increasing a value of the hotword detection threshold (Page 25, lines 15-25 disclose raising the wakeword detection threshold when the number of false-positive wakeword detections is high.).  
Claim 16, these limitations are rejected on the same grounds as claim 3 above. In addition, Deepak discloses the operations with hardware (page 34, lines 22-26 and Fig. 2).
Claim 17, these limitations are rejected on the same grounds as claim 4 above. In addition, Deepak discloses the operations with hardware (page 34, lines 22-26 and Fig. 2).

Claim(s) 9-11,22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deepak (WO 2020123200a2) in view of Gruenstein et al (US Publication No.: 20180233150). 
Claim 9, Deepak discloses
receiving, at data processing hardware (Fig. 2 shows user device, 110, including a data processing hardware (page 34, lines 6-20)) of a user device (Fig. 2, label 110), streaming audio (Fig. 2, label 11) captured by one or more microphones (page 6, line 4-5) in communication with the data processing hardware (page 6, lines 4-5 discloses microphone of a device 110 captures the streaming audio which indicates the microphone is in communication with data processing hardware or device 110 (page 6, lines 5-6). Fig. 2 shows user device, 110, including a data processing hardware (page 34, lines 6-20).); 
generating, by the data processing hardware (Fig. 2 shows user device, 110, including a data processing hardware (page 34, lines 6-20).), using a first stage hotword detector (Fig. 2, label 220), a probability score indicating a presence of a hotword in audio features of the streaming audio (Page 7, line 5-10 discloses 220 determines that the audio 11 or streaming audio contains the wakeword. Page 24, lines 13-30 discloses “The wakeword-detection parameter may be a threshold at which the first stage speech processing component 220 determines that a candidate wakeword in captured audio data is sufficiently similar to a stored representation of the wakeword …” The similarity or comparison of a candidate wakeword in the captured audio data and stored representation of the wakeword is considered the probability. Page 15, lines 7-25 discloses a score corresponding to a likelihood that the wake word is present in the audio data 402.); 
determining, by the data processing hardware (Fig. 2 shows user device, 110, including a data processing hardware (page 34, lines 6-20).), whether the probability score satisfies a hotword detection threshold (Page 24, lines 13-30 discloses comparison between the similarity or probability score to a threshold.); 
when the probability score satisfies the hotword detection threshold (Page 24, lines 13-30 discloses comparison between the similarity or probability score to a threshold.):
detecting, by the data processing hardware (Fig. 2 shows user device, 110, including a data processing hardware (page 34, lines 6-20).), the hotword in the streaming audio (page 24, lines 19-20 discloses “if the similarity score is higher than the wakeword detection threshold, the first stage speech processing component 220 determines that the wakeword is present in the audio data.”); and 
transmitting, by the data processing hardware (Fig. 2 shows user device, 110, including a data processing hardware (page 34, lines 6-20).), to a second stage hotword detector (Fig. 2, label 222 receives audio data, label 211), audio data characterizing the hotword detected in the streaming audio using the first stage hotword detector (Fig. 2, label 211 as the audio data of the audio, label 11, that is used by the first stage hotword detector, 220, to determine whether the audio includes a hotword (page 7, lines 6-10).), the second stage hotword detector configured to: 
determine whether the hotword is detected by the second stage hotword detector in the audio data (page 7 discloses “The second stage speech processing component 222 may process the audio data 211 to confirm presence of the wakeword after the first stage speech processing component 220 determines that the audio 11 contains the wakeword.”); and 
when the hotword is not detected by the second stage hotword detector in the audio data (Page 7, lines 6-8 discloses “second state speech processing 222 may process the audio data 211 to confirm presence of the wakeword”.), identify a false acceptance instance at the first stage hotword detector indicating that the first stage hotword detector incorrectly detected the hotword 10in the streaming audio (page 23, line 28 – page 24, line 3 discloses “generalization of the first stage speech processing component 220 … results in … number of false-positive detections of the wakeword” and “second stage speech processing component 222 … filters … false-positive detections of the wakeword”. ); and 
when a false acceptance rate based on a number of false acceptance instances identified at the first stage hotword detector within a false acceptance time period satisfies a false acceptance rate threshold (page 25, line 15-25 discloses “if the number of false-positive wakeword detections is high (eg. more than ten per minute), …”), adjusting, by the data processing hardware (Fig. 2 shows user device, 110, including a data processing hardware (page 34, lines 6-20)), the hotword detection threshold of the first stage hotword detector (Page 25, lines 15-25 discloses “more than ten per minute is an indicates of identifying false acceptance rate based on a number of false acceptance instances within a time period.).  
Deepak discloses the second hotword detector (Fig. 2, label 222) is found in the user device (Fig. 2, label 110) and communication can occur with the server (Fig. 2, label 120,225 and 110), but fails to disclose the second hotword detector is found in a remote computing device.
Gruenstein et al discloses a first hotword detector found in the user device (Fig. 1, label 102 as the user device, label 106,108 as the first hotword detector) and a second hotword detector found in the server or remote computing device (Fig. 1, label server hotword detection module). Deepak discloses “networked devices may capture audio using one or more built-in or connected microphones or other audio capture devices with processing performed by ASR components, NLU components or other components of the same device or another device connected via the network(s) 199…”, hence it would be obvious to one skilled in the art before the effective filing date of the application to modifying Deepak’s second hotword detector’s location with the remote location of the second hotword detector such as remote computing device disclosed by Gruenstein et al so to perform hotword detection and hence improve determine when to perform tasks requested by the user. It would also be obvious to one skilled in the art before the effective filing date of the application to simply substitute one well known element of a second hotword detector found in the user device as disclosed by Deepak with another well known element of a second hotword detector found in the server as disclosed by Gruenstein et al so to yield predictable results of detecting hotword in the audio and prevent false positives. 
Claim 10,23, Deepak discloses wherein adjusting the hotword detection threshold of the first stage hotword detector comprises increasing a value of the hotword detection threshold (Page 25, lines 15-25 disclose raising the wakeword detection threshold when the number of false-positive wakeword detections is high.).  
Claim 11,24, Deepak discloses when the probability score satisfies the hotword detection threshold, initiating, by the data processing hardware, a wake-up process on the user device for processing the hotword and/or one or more other terms following the hotword in the streaming audio (Page 8, lines 3-8 discloses “Once the wakeword is detected by both …. the device 110 may wake and being transmitting audio data 211 …”. Such indicates processing occurs when the wakeword is detected by both 220 and 222.); and 
when the hotword is not detected by the second stage hotword detector in the audio data, suppressing, by the data processing hardware, the wake-up process on the user device (Page 8, lines 3-8 discloses “Once the wakeword is detected by both the first-stage wakeword detection component 220 and the second-stage wakeword detection component 222, the device 110 may wake and being transmitting audio data 211, representing the audio 11, to the server(s) 120.” Such indicates that both 220,222 must detect the wakeword in order for the device 110 to wake, which indicates when 222 does not detect the wakeword, the device 110 does not transmit audio 211, hence the device 110 does not process the hotword and/or other terms following the hotword, specifically, the audio 211 is not transmitted or processed.).  
Claim 22, these limitations are rejected on the same grounds as claim 9 above. In addition, Deepak discloses data processing hardware (Fig. 2 shows user device, 110, including a data processing hardware (page 34, lines 6-20)) of a user device (Fig. 2, label 110); and memory hardware in communication with the data processing hardware (Fig. 8, label 806 is connected to label 804), the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations (page 34, lines 22-26, Fig. 2) comprising the limitations as indicated in claim 9 above. 

Allowable Subject Matter
Claims 7-8,12-13,20-21,25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA WONG/Primary Examiner, Art Unit 2655